Citation Nr: 0609114	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  94-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a low back disorder, 
claimed as secondary service-connected bilateral knee 
disabilities.  

2.	Entitlement to service connection for a gastrointestinal 
disability, claimed as secondary to medication taken for 
treatment of service-connected bilateral knee disabilities.  

3.	Entitlement to service connection for a hiatal hernia, 
claimed as secondary to medication taken for treatment of 
service-connected bilateral knee disabilities.  

4.	Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 30 percent disabling.  

5.	Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 30 percent disabling.  

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  

7.	Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 from September 7 to November 22, 
1999.  

8.	Entitlement to special monthly compensation (SMC) based 
upon the appellant's need for the regular aid and attendance 
(A&A) of another individual or being housebound.  


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
November 1982.  She also had active duty for training for 
several months in 1976.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 1998 and in 
January 2002.  

It is noted that following the January 2002 remand by the 
Board, service connection was established for the veteran's 
neuropsychiatric and fibromyalgia disorders, disabilities 
that were previously at issue.  It is noted that the veteran 
indicated disagreement with the evaluation awarded for her 
psychiatric disorder and a statement of the case was issued.  
The veteran has not submitted a substantive appeal regarding 
this issue.  Absent a substantive appeal, the Board does not 
have jurisdiction of the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  If the 
veteran wishes this issue to be considered by the Board, she 
must file a substantive appeal.  

The issue of entitlement to service connection for a low back 
disorder, secondary to service-connected bilateral knee 
disorders and a total rating by reason of individual 
unemployability due to service connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	A chronic gastrointestinal disorder is not currently 
demonstrated.  

2.	A hiatal hernia was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event or related to any service connected 
disorder.  

3.	The veteran's right knee disorder is currently manifested 
by pain and instability productive of severe impairment; 
arthritis of the knee is not demonstrated.  

4.	The veteran's left knee disorder is currently manifested 
by pain and instability productive of severe impairment; 
arthritis of the knee is not demonstrated.  

5.	Competent evidence of knee surgery requiring at least one 
month convalescence has not been provided.  

6.	The veteran's established service-connected disabilities 
are chondromalacia of the right knee, rated 30 percent 
disabling; chondromalacia of the left knee, rated 30 percent 
disabling, an adjustment disorder, with depressed mood, 
evaluated as 30 percent disabling; and fibromyalgia, 
evaluated as 10 percent disabling.  

7.	Service-connected disabilities have not rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect herself from the hazards and dangers 
incident to her daily environment.

8.	The veteran has no single service connected disability 
ratable at 100 percent disabling and her service-connected 
disabilities have not restricted the veteran to her dwelling 
or immediate premises.


CONCLUSIONS OF LAW

1.	A chronic gastrointestinal disorder was neither incurred 
in nor aggravated by service and is not proximately due to, 
the result of, or aggravated by a service connected 
disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.	A hiatal hernia was neither incurred in nor aggravated by 
service, and is not proximately due to, the result of, or 
aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).

3.	The criteria for a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

4.	The criteria for a rating in excess of 30 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

5.	The criteria for a temporary total convalescent rating 
have not been met.  38 C.F.R. § 4.30 (2005).  

6.	The criteria for special monthly compensation based on a 
need for regular aid and attendance of another person, or 
based on housebound status, have not been met.  38 U.S.C.A. § 
1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2002, November 2003, and May 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In view of the holdings in this 
case, and as otherwise discussed herein, there is no need for 
additional notice or development (except as set out in the 
Remand section) prior to entering a decision on these 
matters.
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and for 
disability evaluations, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection; 
increased evaluations, including a total rating and SMC on 
the basis of A&A or housebound status and a temporary total 
disability evaluation, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  



Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is seeking service for a chronic gastrointestinal 
disorder and a hiatal hernia.  Review of the medical evidence 
of record shows that the only gastrointestinal complaints 
made during service were associated with an episode of viral 
syndrome in December 1981.  No gastrointestinal complaints 
were noted on examination for separation from active duty or 
on compensation examinations conducted by VA in 1983.  
Therefore, service connection on a direct basis is not 
warranted.  

The veteran's main contention is that her gastrointestinal 
disability and hiatal hernia are the result of medications she 
has been taking to treat her service-connected knee 
disabilities.  On examination by VA in June 1993, she had 
complaints relative to her stomach and stated that she 
alternatingly took the medications Zantac, Tagamet and 
Prilosec as well as using antacids.  She stated that she could 
not tolerate citrus fruit or fried or spicy foods, but had no 
history of bleeding.  There was evidence of a hiatal hernia on 
upper gastrointestinal series study, but no opinion regarding 
the etiology of the disease was noted.  During her hearing in 
October 1996, the veteran testified that she believed that she 
had a gastrointestinal disorder as a result of the medications 
she was taking to treat her orthopedic knee disabilities, but 
it is noted that she is a layman, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In an attempt to ascertain whether there was merit to the 
veteran's contention, an examination was conducted by VA in 
September 1998.  At that time, no gastrointestinal disability 
other than the previously diagnosed hiatal hernia was found.  
Regarding the veteran's contention, that her disability was 
related to medication taken for treatment of her knee 
disability, the examiner rendered an opinion that a hiatal 
hernia was an anatomic phenomenon and not related to the 
taking of medications.  Therefore, in his judgment, taking 
medication for the knee disorder did not lead to the 
development of the hiatal hernia.  

As the veteran is not shown to currently manifest a 
gastrointestinal disorder, service connection must be denied.  
Her hiatal hernia is not shown by the medical evidence to have 
been related to her service-connected disabilities, service 
connection is denied for this disorder as well.  

Increased Evaluations 

The veteran is seeking increased evaluations of her bilateral 
knee disabilities.  It is noted that service connection for 
bilateral chondromalacia was granted by decision of the RO 
dated in February 1983.  A noncompensable evaluation was 
assigned at that time.  A rating decision dated in April 1996 
increased the evaluation to 10 percent disabling for each 
knee, an award that was retroactively increased to 30 percent 
for each knee in a March 1999 rating decision.  This is the 
current evaluation assigned for each knee.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's bilateral knee 
disabilities, has taken the veteran's complaints of pain into 
consideration, where appropriate.

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent rating.  A 30 percent rating requires that flexion 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 20 degrees warrants a 30 percent 
rating.  A 40 percent rating requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Ankylosis of either knee warrants a 30 percent evaluation if 
at a favorable angle in full extension, or in slight flexion, 
between 0 degrees and 10 degrees; a 40 percent rating is 
assigned for ankylosis between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Code 5256.  

An examination was conducted by VA in March 1998.  At that 
time, the veteran's medical history relating to her knee 
disabilities was reviewed.  Current complaints included a 
grating and giving way of each knee.  She was unable to climb 
stairs.  She had a great deal of difficulty standing from a 
seated position at the time of the examination.  She stood 
with her knees flexed in a guarded position.  Range of motion 
was from 0 degrees extension to 130 degrees flexion, 
bilaterally.  It was difficult for her to relax the 
quadriceps mechanism in order to permit any type of torsional 
stress testing.  She had a tendency to go into slight 
hyperextension in sitting position.  She had slight grating 
posterior to both patellae.  There was slight laxity in the 
patellae, when lateral stress was applied toward the outer 
side.  Impingement of either joint could not be reproduced.  
There was slight laxity in the medial collateral structures 
and the cruciate ligaments, bilaterally.  There was no muscle 
weakness in the extremities elicited.  There was no swelling 
in the knee joint.  X-ray studies of the left knee showed 
spur formation on the superior perimeter of the patella and 
an area of diminished bone density on the medial epicondylar 
area.  Studies of the right knee showed a diminished density 
along the medial aspect of the anterior tibial condyle.  The 
impression was bilateral chondromalacia of the patella, grade 
I.  

An examination was conducted by VA in September 1999.  At 
that time, the veteran stated that she had some sense of 
instability in the right knee and a slight sense of 
instability in the left knee.  She reported that she had had 
effusion drawn from the knee two times in the past month on 
the right side and once on the left.  She reported having had 
frequent falls because of her knees collapsing.  She reported 
abrasions as a result of her falls and pain after walking 30 
to 45 minutes.  Examination of the right knee showed 
retropatellar grating on active and passive motion.  Punctate 
scars were present.  No effusion or inflammation was present.  
There was slight laxity in the anterior cruciate in complete 
extension that caused the veteran to react violently because 
of pain.  The collateral ligaments were stable.  In complete 
extension, the patella was highly mobile in a lateral 
direction.  Examination of the left knee showed retropatellar 
grating on flexion and extension, with pain on extreme 
flexion and extension.  The knee was stable in complete 
extension.  The patella had lateral instability.  There was 
slight laxity present in the anterior cruciate ligament.  
Both knees showed range of motion from 0 degrees extension to 
130 degrees flexion.  X-ray studies showed no signs of 
degenerative joint disease or arthritis in either knee.  The 
impressions were of remote surgery of each knee, 
chondromalacia of both knees, patellar instability, and 
degenerative joint disease of the knees not found.  The 
examiner stated that he could not establish any clear cut 
opinion regarding functional loss or limitation due to pain.  

In a statement dated in November 1999, the veteran's private 
physician indicated that she had undergone a partial medical 
meniscectomy and laser chondroplasty of the left knee.  
Efforts to obtain treatment records from this physician have 
not been successful as the veteran has not provided the 
necessary consent forms for release.  

An examination was conducted by VA in September 2000.  At 
that time, the veteran stated that she had constant pain in 
each knee that was worse when the weather changed.  She wore 
braces on each knee when she was out of the house.  She also 
had a long-leg knee support, which she used on each knee.  
Examination showed the veteran to be standing in a valgus 
position.  The popliteal areas were negative, although she 
stated that light palpation caused pain in each knee.  There 
was retropatellar grating on motion.  Range of motion was 
from 0 degrees extension to 105 degrees flexion.  She 
resisted being brought into complete extension while 
standing.  In flexion between 15 and 30 degrees, she had 
laxity of the medial and lateral collateral structures, with 
Drawer's sign being mildly positive in the left knee.  
Examination of the right knee also showed range of motion 
from 0 degrees extension to 105 degrees flexion.  She stated 
that when the right knee was manipulated, it created pain up 
and down the leg, radiating up into the back.  At extreme 
flexion, the veteran stated that pain was severe.  In 40 
degrees and 15 degrees, there was laxity of the medial and 
lateral collateral structures.  In observing the veteran's 
standing position, it was the examiner's impression that her 
knees were in recurvatum position and that they were stable.  
The impression was remote surgery, patellar instability. and 
chondromalacia of each knee.  The examiner stated that 
veteran did not have degenerative arthritis of either knee.  

The veteran has significant disability of her knees that 
reportedly cause her to fall frequently.  She is currently 
receiving the maximum schedular award for impairment cause by 
subluxation or instability of the knee.  For a rating in 
excess of 30 percent for either knee, limitation of extension 
to 30 degrees or actual ankylosis would have to be 
demonstrated.  The repeated examinations have shown neither 
limitation of extension to this extent or ankylosis of either 
knee joint.  It is noted that in cases where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  If a rating is 
assigned under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion due to 
arthritis, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98.  The veteran has not manifested arthritis in 
either knee; however, such that a separate award on this 
basis could be assigned.  Under these circumstances, an 
increased evaluation for disability of either knee is not 
warranted.  



Temporary Total 

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. The 
termination of these total ratings will not be subject to 
Sec. 3.105(e) of this chapter. Such total rating will be 
followed by appropriate schedular evaluations. When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.

    (a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:
    (1) Surgery necessitating at least one month of 
convalescence 
    (2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
    (3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.  

A statement, dated in November 1999, was received from the 
veteran's private physician.  He indicated that the veteran 
had undergone a partial medial meniscectomy and laser 
chondroplasty of the left knee.  An insurance form indicates 
that this procedure was performed in October 1999 and that a 
second statement from her private physician shows that the 
veteran was advised to remain off work from September 24, 
1999 to November 5, 1999.  On remand by the Board, the RO was 
requested to obtain medical records of this treatment, after 
receiving consent from the veteran.  The veteran was so 
notified in a letter dated in May 2002, but failed to respond 
to the request.  As consent for the release of this 
information has not been received, and the medical records 
not otherwise provided by the veteran, the Board has no 
choice but to deny this claim.  38 C.F.R. § 3.158.  

Special Monthly Compensation

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities rateable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

An examination for housebound status or the need for aid and 
attendance was conducted by VA in September 1999.  At that 
time, the veteran complained of multiple sites of pain, the 
knees back abdomen ankles and right foot.  She stated she was 
unable to stand and was distressed, anxious and irritable.  
She had no apparent restrictions of the upper extremities.  
Regarding the lower extremities she used crutches at home and 
resisted assisted standing with expressions of pain.  She 
reacted violently to standard knee testing and the examiner 
was unable to comment on balance or the phases of gait.  
There was no atrophy or contractures noted.  The veteran was 
able to travel outside the home with a wheelchair and spent 
the rest of her time at home on bed rest.  The examiner was 
only able to observe the veteran in a wheelchair, with her 
husband pushing and could not comment on ability to walk 
without the assistance of another.  The diagnoses were remote 
surgery of each knee, patella instability of each knee and 
chondromalacia of each knee.  The examiner rendered an 
opinion that daily skilled services were not required.  

The veteran is nor clearly in need of the aid and attendance 
of another person.  She has no inability to care for herself 
due to the disability of his upper extremities, and while she 
has difficulty with ambulation, she is able to use a 
wheelchair effectively.   While she claims to be essentially 
bedridden, this is not demonstrated by the evidence of 
record.  There is no indication that she cannot protect 
herself from hazards or dangers incident to her daily 
environment or that there is an inability to attend to the 
wants of nature.  Under these circumstances, special monthly 
compensation on the basis of the need for the aid and 
attendance of another is denied.  

Regarding the veteran's claim for housebound benefits, it is 
noted, initially, that she must have a single disability that 
is rated 100 percent to be eligible.  Her established 
service-connected disabilities are chondromalacia of the 
right knee, rated 30 percent disabling; chondromalacia of the 
left knee, rated 30 percent disabling, an adjustment 
disorder, with depressed mood, evaluated as 30 percent 
disabling; and fibromyalgia, evaluated as 10 percent 
disabling.  Further she is not shown to be confined to her 
home and immediate premises.  Under these circumstances 
housebound benefits are not warranted.  


ORDER

Service connection for a gastrointestinal disorder or a 
hiatal hernia is denied.  A rating in excess of 30 percent 
for disability of each knee is denied.  A temporary total 
convalescent rating pursuant to 38 C.F.R. § 4.30 from 
September 7, to November 22, 1999, is denied.  Special 
monthly compensation based on the need for the aid and 
attendance of another or being housebound is denied.  


REMAND

The veteran is claiming service connection for her low back 
disorder as secondary to her bilateral knee disabilities.  
Review of the record shows that there are two medical 
opinions of record, one in favor of the veteran's contentions 
and one that is not.  Where there is a wide diversity of 
medical opinion, an additional examination should be 
performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  It 
is noted that the opinion that does not favor the veteran's 
position was rendered prior to the rating action that 
increased the evaluation of the veteran's knee disorders from 
10 to 30 percent disabling, which might have some bearing on 
the outcome, and that it does not include an opinion 
regarding whether the knee disorder could have aggravated the 
low back disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The matter relating to entitlement to a total rating 
by reason of individual unemployability due to service 
connected disabilities must be held in abeyance pending the 
resolution of this issue.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an appropriate examination to determine 
orthopedic findings and to ascertain 
the current nature and etiology of any 
low back disorder.  The examiner should 
be requested to render an opinion 
regarding whether it is at least as 
likely as not (probability 50 percent 
or greater) that the low back disorder 
was incurred as a result of, or was 
aggravated by, the veteran's bilateral 
knee disabilities, including whether 
the back disorder could have been 
caused by repeated falls caused or made 
worse by the knee disabilities.  The 
claims folder should be made available 
for review in connection with this 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


